Order entered October 28, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00025-CV

                                ERICA STENSON, APPELLANT

                                                  V.

                            HIGH POINTE VILLAGE, APPELLEE

                          On Appeal from County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-07145-D

                                              ORDER
        As the court reporter has informed us appellant has failed to request a reporter’s record,

we ORDER the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c)(1).

Appellant shall file her brief within thirty days of the date of this order.




                                                       /Elizabeth Lang-Miers/
                                                       ELIZABETH LANG-MIERS
                                                       JUSTICE